Citation Nr: 9911551	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-35 762 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an extraschedular evaluation for low back 
strain with disc bulging at L5-S1, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had verified active service from September 1976 
to October 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied a claim of entitlement to an 
evaluation in excess of 40 percent for low back strain with 
disc bulging at L5-S1. The veteran appealed that decision to 
the BVA and the case was referred to the Board for appellate 
review.  In May 1997, the Board denied the claim for an 
increased schedular evaluation and remanded the issue of 
entitlement to an extraschedular evaluation to the RO for 
consideration.  The RO denied entitlement to an 
extraschedular evaluation in March 1998 and the case has been 
returned to the Board.  



FINDING OF FACT

The veteran's low back strain with disc bulging at L5-S1 is 
neither unusual nor exceptional in nature, and has not been 
shown to markedly interfere with employment or require 
frequent inpatient care as to render impractical the 
application of regular schedular standards.



CONCLUSION OF LAW

The criteria for an extra-schedular rating for low back 
strain with disc bulging at L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), and Part 4 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity.  To accord justice to 
the exceptional cases where the schedular evaluations are 
found to be inadequate, an extra-schedular evaluation may be 
warranted.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

A review of the record does not indicate that the veteran's 
low back strain with disc bulging at L5-S1 presents such an 
exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  VA examination reports from February 1995 and 
January 1996 did not indicate that the veteran reported a 
history of frequent hospitalization or marked interference 
with employment due to his service connected back disability.  
Nor does the medical record show that the veteran's back 
strain results in frequent periods of hospitalization.  
Instead, the veteran's treatment for the disorder appears to 
be on an outpatient basis.  

In regard to interference with employment, while the veteran 
has asserted that his back disability has caused him to lose 
jobs and impair his ability to obtain employment, he has 
provided no evidence in support of this claim.  The veteran 
was notified by the RO in June 1997 of the type of evidence 
necessary to support a claim of entitlement to an 
extraschedular evaluation and also provided a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based) on 
Unemployability).  However, the veteran did not submit any 
additional evidence or return the VA Form 21-8940.  

While the Board recognizes that his back disability may 
preclude certain types of employment, it is well to recall 
that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The veteran, however, 
has not shown that his low back strain with disc bulging at 
L5-S1, is exceptional or unusual.  Hence, a grant of an 
increased evaluation under 38 C.F.R. § 3.321(b)(1) is not 
shown to be warranted.  


ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for low back strain with disc bulging at L5-S1 is denied.



		
RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals  



 

